Mr. Justice Sears delivered the opinion of the court. But one question is presented upon this appeal, viz., as-to whether the decree is contrary to the evidence in allowing to appellee the amount of $656.30 as just and reasonable compensation for his professional services. And this question is in effect reduced to a question of law, viz., whether the mere fact that appellee had previously rendered a bill for only $380 is conclusive as against him that he is justly entitled to no more than that amount. All the evidence heard in the cause, aside from the fact of the rendering of the bill, goes to show that the amount of the judgment is a reasonable amount to be allowed for the services of appellee. Therefore we can hot say that the decree is contrary to the evidence, unless it may be said that the mere fact of the rendering of the prior bill for a lesser amount operates as a sort of estoppel upon appellee to now preclude him from asserting a larger claim. This is in effect the contention of counsel for appellant, and they rely in this behalf upon the decision in Daniels v. Wilbur, 60 Ill. 526. We do not regard the decision in that case as announcing any such doctrine. Upon the facts in that case it was held that the bill first rendered should be taken as the limit of recovery, because under the circumstances of that case it constituted an admission of the strongest character by the claimant as to the real value of his services. The court said : “ This deliberate estimate which Wilbur himself, in view of all the facts in the case, placed upon the value of his services in the bill presented, was an admission of the strongest character that it was all that his services were reasonably worth—an admission so strong that under the circumstances of this case and for aught that appears in this record to detract from its force, we think it should constitute the utmost limit of any recovery on the part of Wilbur.” But the court did not hold that the rendering of the bill was conclusive upon the claimant as a matter of law, or that it was anything more than an item of evidence, an admission which should be weighed together with all the other evidence in the case. That the rendering of such a statement is in the nature of an admission, and, where it has not been procured through any element of mistake or fraud, that it is an admission of the strongest character, is doubtless true. But it is not conclusive as a matter of law. It is still an admission only, an item of evidence, to be weighed together with all the other evidence in the cause. Reardon v. Clover, 81 Ill. App. 526; Williams v. Glenny, 16 N. Y. 389; Stryker v. Cassidy, 76 N. Y. 50; Sherwood v. Hauser, 94 N. Y. 626; Miller v. Beal, 26 Ind. 234; Nauman v. Zoerhlant, 21 Wis. 472, star page, 466; Brauns v. City, 78 Wis. 81. There is no evidence here to establish that appellant accepted the statement rendered and agreed to pay the amount of it. Hpon a consideration of all the evidence and treating the rendering of the statement of account b^r appellee as an admission, we are not prepared to hold that the decree is manifestly against the weight of the evidence. The medical men called by appellee testified that the amount recovered was a reasonable compensation for the services rendered. Mo evidence was proffered by appellant to show that the amount of the judgment was an excessive allowance for the services rendered. The circumstances attending the rendering of the prior bill were disclosed to the master and the chancellor. The conclusion reached by them can not be set aside by this court upon the ground that the single fact of the admission by appellee so clearly outweighs all the other evidence in the case as to make the decree manifestly bad. Mo good reason is shown why interest upon the judgment should not be allowed by the decree. The decree is affirmed.